Citation Nr: 1019757	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  03-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for joint problems, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for joint problems 
and a skin disability, each to include as secondary to 
exposure to herbicide agents.  In August 2008, the Veteran 
and his spouse testified before the undersigned Veterans Law 
Judge at a Travel Board hearing that was held at the RO.  In 
December 2008, the Board remanded the appeal for additional 
development.

The issue of service connection for a skin disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The preponderance of the competent evidence does not show 
that the Veteran's current joint problems are related to his 
period of service or to any incident therein, including 
herbicide exposure and treatment for right knee and left foot 
complaints.


CONCLUSION OF LAW

Service connection for joint problems is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

Here, the Veteran contends that he is entitled to service 
connection for joint problems affecting his hands, wrists, 
shoulders, back, knees, ankles, and feet.  Specifically, he 
contends that those joint problems were caused or aggravated 
by his in-service right knee and left foot injuries or, in 
the alternative, are related to his exposure to herbicides in 
Vietnam.  The Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Accordingly, the Board will consider whether the 
Veteran's joint problems were caused or aggravated by in-
service herbicide exposure or any other aspect of his active 
service. 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2009), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Moreover, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  In this case, the Veteran's 
personnel records reveal that he served in Vietnam from 
January 1967 to January 1968 and that his decorations 
included the Vietnam Campaign Medal and the Vietnam Service 
Medal.  Thus, the Veteran will be afforded the presumption of 
exposure to herbicides.  However, the joint problems for 
which he has claimed service connection have not been shown 
to have a positive association with exposure to herbicides.  
Therefore presumptive service connection as secondary to 
exposure to herbicides is not warranted.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e) (2009).  Accordingly, 
the Board will now address whether service connection for 
joint problems is warranted on an alternate basis.  

The Veteran's service medical records show that on his 
January 1966 pre-enlistment examination, he did not complain 
of any joint problems and none were found on clinical 
evaluation.  Subsequent service medical records show that, in 
September and October of 1966, the Veteran was treated for 
left foot and right knee complaints.  He was assessed with a 
tender medial aspect of the right knee and a stress fracture 
of the fourth metatarsal of the left foot.  His service 
medical records are otherwise negative for any complaints or 
clinical findings of joint abnormalities and none were 
reported or diagnosed on his July 1968 separation 
examination.

As examination prior to separation from service did not 
reveal any joint problems, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's service 
connection claim.  38 C.F.R. § 3.303(b) (2009).

The Veteran maintains that he developed back and shoulder 
pain while employed as a coal miner in the early and mid-
1970s.  However, the first clinical evidence of joint 
problems is an April 1993 private medical record showing 
treatment for arthritis.  Subsequent records from the Social 
Security Administration (SSA) show that the Veteran's low 
back problems, diagnosed as osteoarthritis of the lumbar 
spine, have prevented him from working since December 1996 
and that he has been in receipt of SSA disability benefits 
since April 1998.  

The record thereafter shows that the Veteran underwent 
rotator cuff surgery in 2002 and 2003.  Since that time, he 
has been treated extensively by physicians and chiropractors 
and has been prescribed medication and steroid and opioid 
injections for shoulder, low back, and knee arthritis.  
Additionally, the Veteran has received treatment for foot 
pain, which has been attributed to plantar fasciitis and 
"fallen arches."  He also has been diagnosed on X-ray with 
residuals of an ankle fracture.  However, none of the 
Veteran's medical providers have related his arthritis and 
other joint problems to his in-service orthopedic complaints, 
herbicide exposure, or any other aspect of his military 
service.

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a March 2009 VA joints examination in which he 
reported a history of in-service knee and foot injuries and 
indicated that his joint problems had progressively worsened 
over the years to the point that he could no longer work or 
engage in many of the activities he once enjoyed.  Physical 
examination and X-rays revealed degenerative joint changes 
affecting the fingers, wrists, shoulders, low back, knees, 
and ankles.  Additionally, the VA examiner diagnosed the 
Veteran with plantar fasciitis of the left foot, but noted 
that was not a joint disability.

Based on the results of the examination and a review of the 
claims folder, the VA examiner concluded that none of the 
Veteran's current joint problems had been caused or 
aggravated in service.  As a rationale for that opinion, the 
VA examiner noted that the Veteran's in-service right knee 
and left foot conditions had healed without apparent 
complication and that no joint problems had been noted on his 
separation examination or for several decades thereafter.  
Additionally, the VA examiner indicated that "nothing in the 
[medical] literature show[ed] any relationship between 
degenerative arthritis of any joint and herbicide exposure."  
The VA examiner then opined that the Veteran's current joint 
complaints were more likely than not related to the years of 
physical stress incurred in his civilian jobs as a miner and 
carpenter and the "natural aging process."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the March 2009 VA 
examiner, concluding that the Veteran's joint problems were 
less likely than not related to his in-service knee and foot 
injuries, herbicide exposure, or any other aspect of his 
military service is the most probative and persuasive 
evidence.  It was based on the examiner's thorough and 
detailed review of Veteran's service and post-service medical 
records and other pertinent information in the claims folder.  
Additionally, the VA examiner's opinion was supported by a 
detailed rationale that referred to pertinent literature 
regarding the diseases associated with herbicide exposure.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Moreover, the Board considers it significant that the March 
2009 VA examiner's opinion constitutes the most recent 
medical evidence of record and was undertaken directly 
address the issue on appeal.  Furthermore, the Board notes 
that the VA examiner's opinion is consistent with the 
Veteran's post-service medical records, none of which 
indicate that his current joint problems are service-related.  
Additionally, there are no other contrary competent medical 
opinions of record.

The Board finds that the competent evidence of record does 
not support a finding in favor of granting service connection 
for joint problems.  The competent evidence weighs against a 
finding of a nexus between the Veteran's current joint 
disabilities and his service or any in-service herbicide 
exposure.  Indeed, the March 2009 VA examiner specifically 
determined that it was less likely than not that the 
Veteran's exposure to Agent Orange in Vietnam caused or 
contributed to his current joint disabilities, and that 
opinion carries great probative weight.  Accordingly, the 
Board finds that service connection for joint problems is not 
warranted as secondary to herbicide exposure.

Nor is service connection warranted on a direct basis.  The 
Board recognizes that the Veteran now contends that the 
evidence of record shows a continuity of symptoms after 
discharge that supports his claim for service connection.  
However, no joint problems were noted on the Veteran's 
separation examination and the first post-service clinical 
evidence of such problems is dated in April 2003, more than 
24 years after his discharge from service.  Moreover, while 
the Veteran has reported that his low back and shoulder pain 
respectively began in the early and mid-1970s, the onset of 
those conditions, by the Veteran's own account, is still 
several years after he left service. In view of the lengthy 
period without complaints, diagnoses, or treatment related to 
joint problems, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the competent 
evidence does not suggest a nexus between any aspect of the 
Veteran's active service and his current joint problems.  The 
March 2009 VA examiner's opinion, which the Board considers 
highly probative, indicated that the joint problems affecting 
his hands, wrists, shoulders, back, knees, and ankles were 
unrelated to his in-service right knee and left foot problems 
or any other aspect of his service.  Additionally, the March 
2009 VA examiner determined that the Veteran's current foot 
problems were due to plantar fasciitis, and not a joint 
disability.  That examiner did not indicate that plantar 
fasciitis was caused or aggravated in service, and the 
Veteran does not contend, nor does the evidence otherwise 
show, that it is service-related.  Accordingly, the Board 
finds that direct service connection is not warranted.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the 
evidence does not show that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service such that presumptive service 
connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's assertions that his 
joint problems are related to his period of active service, 
including to his exposure to herbicides in Vietnam.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009).  The Veteran is competent to testify as to 
the presence of current joint pain in his lower back and 
throughout his upper and lower extremities, and his testimony 
in that regard is considered credible.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007) (where a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination that is 
medical in nature and is capable of lay observation).  
However, to the extent that the Veteran relates his currently 
diagnosed joint disabilities and related symptoms to service, 
his assertions are not probative.  As a lay person, the 
Veteran is not competent to opine as to medical etiology or 
to render medical opinions. Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his current symptoms and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).  The competent evidence does not relate any joint 
problems to the Veteran's in-service herbicide exposure or to 
any other aspect of his military service.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's joint problems first manifested many years 
after his period of active service and are not related to his 
service or to any incident therein, including his treatment 
for right knee and left foot problems and his exposure to 
herbicides.  As the preponderance of the evidence is against 
the appellant's claim for service connection for joint 
problems, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002 and May 2005, a 
rating decision in October 2002, and a statement of the case 
in April 2003, and a supplemental statement of the case in 
June 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
afforded the Veteran the opportunity to testify at a Travel 
Board hearing in support of his claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



ORDER

Service connection for joint problems is denied.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim for service connection for 
a skin disability.

The Veteran contends that he currently suffers from a skin 
disease (acne rosacea) that affects his face and feet and had 
its onset in service.  He also claims that his skin 
disability is related to in-service exposure to herbicides.  
Accordingly, the Board must consider whether service 
connection is warranted on a direct basis or as secondary to 
herbicide exposure.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).

As discussed above, the Veteran served in Vietnam and is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  Diseases associated with exposure 
to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(2009), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  However, while chloracne is one of the diseases 
shown to have a positive association with exposure to 
herbicides, acne rosacea is not.  Nevertheless, the Veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Veteran's service medical records reflect several 
instances of treatment for skin rashes on his face but no 
record of treatment for problems affecting the feet.  
Additionally, his July 1968 service separation is negative 
for any complaints or clinical findings of skin 
abnormalities.

Post-service clinical records reveal that the Veteran has 
sought treatment for a facial skin problems, which have been 
found to be consistent with a diagnosis of acne rosacea.  
However, those records do not show treatment for skin 
problems affecting the feet, and the Veteran concedes he has 
not sought formal treatment for such problems.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination). 

In this case, the Veteran underwent an October 2002 VA 
dermatological examination in which the examiner diagnosed 
him with acne rosacea and opined that there was no 
relationship between that condition and his in-service 
exposure to herbicides.  However, that VA examiner did not 
comment as to whether the Veteran's acne rosacea was related 
to the facial skin rashes for which he was treated in 
service.  

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded an additional VA examination in March 2009 to 
address whether any current skin disability was related to 
his in-service skin rashes or to any other aspect of his 
military service.  However, at the time of that examination, 
the Veteran did not display any symptoms of a skin disability 
and none was diagnosed.  Because the VA examiner found no 
evidence of a current skin disability, he declined to address 
the clinical evidence of rashes and rosacea shown during and 
after service.  Nor did the examiner address the Veteran's 
complaints of ongoing skin problems since his period of 
active duty, notwithstanding the Board's express request 
that, in the event the Veteran did not display the skin 
rashes he described, the examiner should consider the 
Veteran's lay statements regarding his symptoms during and 
after his discharge from the military.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and relied on the lack of evidence in the 
service medical records to provide a negative opinion).  
Instead, the March 2009 VA examiner determined that, even if 
the Veteran had a skin disability that had its initial onset 
in service, in the absence of any current findings "no 
actual opinion [was] needed for this disorder."

In a claim for service connection, the requirement of a 
"current disability" is satisfied if a disorder is 
diagnosed at the time a claim is filed or at any time during 
the pendency of the appeal.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, the Veteran has 
presented in-service and post-service clinical evidence of a 
skin problems.  Thus, notwithstanding the March 2009 VA 
examiner's findings of a lack of a current disability, the 
Board finds that sufficient exists to indicate that the 
Veteran has a skin condition that may be associated with 
service and, thus, triggers the duty to assist.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board observes that the Veteran is 
competent to testify as to a continuity of symptoms, such as 
skin problems, which are capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
Because the Veteran has indicated that he has experienced 
skin rashes since service, and no VA examiner has yet opined 
as to whether any skin disability is related to the rashes 
for which he was treated in service, the relationship between 
any current skin disability and his in-service skin problems 
remains unclear.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
it necessary to remand for an additional VA examination and 
etiological opinion in order to fully and fairly assess the 
merits of the Veteran's claim.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
dermatological examination with an 
examiner who has not previously examined 
him for the purpose of ascertaining the 
etiology of any current skin disability.  
If possible, the examination should be 
scheduled during a flare-up of the 
Veteran's skin rashes.  The claims folder 
must be reviewed by the examiner and the 
examination report must reflect that the 
claims folder was reviewed.  The examiner 
should provide a rationale for any 
opinion expressed and reconcile that 
opinion with all pertinent evidence of 
record, including the Veteran's in-
service and post-service medical records 
showing complaints of and treatment for 
skin rashes on the face, the reports of 
his October 2002 and March 2009 VA 
examinations, and his assertions that he 
currently suffers from skin problems 
affecting his face and feet that had 
their onset in service and are related to 
his in-service herbicide exposure.  The 
examiner must also acknowledge and 
discuss the Veteran's lay statements of a 
continuity of skin symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The VA examiner's 
opinion should specifically address the 
following:

a)  State whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current skin disability was caused 
or aggravated by the Veteran's in-
service herbicide exposure.  

b)  State whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current skin disability is 
etiologically related to the 
Veteran's in-service treatment for a 
facial rash, or any other aspect of 
his active service.

c)  In the event that the Veteran 
does not manifest any current skin 
symptoms, consider the clinical 
evidence of acne rosacea, diagnosed 
at his October 2002 VA examination, 
and his subsequent lay statements 
regarding in-service skin rashes and 
continuous skin problems since 
service in determining whether any 
skin disability was caused or 
aggravated by any aspect of his 
active service.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


